Title: To James Madison from James Bowdoin, 18 June 1805
From: Bowdoin, James
To: Madison, James


Sir,
St. Ander June 18. 1805.
I have the honour to inform you of my safe arrival at this port after a Passage of thirty four days. The vessell in which I was passenger being obliged to perform quarantine, I was detained from thursday untill Sunday before I could obtain permission to go on shore: and it was not untill I had written two Letters to the Commander in chief, Don Pedro Truxillo, on the subject of my detention, that I at length procured my Release from confinement on ship-Board: a marked inattention on the part of the Commander in chief seemed to indicate something inauspicious, if not hostile to our Government, but I at length found, that it arose from a singular, capricious temper in the Commander in chief, rather than from any thing premeditated by the government. The Don is said to have great influence at Court & to be a near Relation to the Prince of Peace. Copies of my Letters with his Replies, I herewith enclose, & have the satisfaction to add, that the whole affair has happily terminated without implicating in any Degree, the honour of our Government.
Mr. Munroe & Mr. Pinkney I understand, are both at Madrid, I wrote to them immediately upon my arrival, & in consequence of late orders transmitted to the Govrs. of the several provinces, not to grant Passports to Persons going to Madrid, but to require, that they send to Madrid for them, I requested Mr. Munroe to procure & forward to me the King’s passport as soon as might be, for which I am impatiently waiting. As soon as I shall receive it, I shall set out on my Journey for Madrid about two hundd. & eighty english miles, & shall pursue it with as much expedition as the heat of the Season & my health will permit. The Sea Voyage has much reduced me, but I still hope to be able to pursue the journey without delay. I shall embrace the first opportunity to give you the earliest information of my arrival at Madrid & of what I shall find to be the state of our Affairs at the Court of his catholic Majesty. In the mean time, Believe me, most respectfully, Sir, Your most obedient & humble Servant
James Bowdoin
 